Citation Nr: 1604436	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-44 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hiatal hernia with reflux and esophagitis, for substitution and accrued benefits purposes. 

2.  Entitlement to a rating in excess of 30 percent for a right wrist disability, for substitution and accrued benefits purposes.

3.  Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability, for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to September 1988.  The Veteran died in July 2013.  The appellant seeks surviving spouse benefits and substitution in the appeals of the deceased Veteran.

The Veteran initially perfected an appeal to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 30 percent rating for hiatal hernia with reflux and esophagitis, a 30 percent rating for postoperative residuals of a fracture of the right wrist with mid carpal fusion, and a 10 percent rating for degenerative arthritis of the thoracolumbar spine.  However, the Veteran died prior to certification of the appeal to the Board.  

In November 2015, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  Also at that time, the appellant submitted additional medical evidence along with a waiver of initial RO consideration.

The issue of whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death has been raised by the record in the November 2015 Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran died in July 2013.  In August 2013, the appellant filed a timely VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  In a June 2014 notice letter corresponding to a May 2014 rating decision, the appellant was advised that VA cannot approve accrued benefits.  

Accrued benefits are benefits to which the Veteran was entitled at the time of death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2015); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accrued benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provided that, if a claimant died while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, was pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121a, could not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A (West 2014).

The Board construes the Appellant's August 2013 VA Form 21-534 as an inferred request to substitute as claimant.  The request for substitution has not yet been adjudicated.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 38 C.F.R. § 20.101(a) (2015).  Thus, that issue must be remanded for adjudication.  

As the claims for increased ratings are inextricably intertwined with the request for substitution, a Board decision on those claims at this time would be premature. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate whether the Appellant meets the basic eligibility requirements to substitute for the deceased Veteran.

2.  If the basic eligibility requirements are met, send the Appellant appropriate notice with respect to her status as a substituted party.  Ensure that she receives the proper notice with respect to the claims for which she was substituted, is provided the opportunity to submit additional evidence or argument in furtherance of those claims, and that any indicated development has been undertaken.  With regard to the latter, obtain and associate with the record a copy of the October 2007 claim, VA treatment records from December 2006 to October 2007, and a VA contract examination dated May 20, 2008, as referenced in the August 2008 rating decision.  

3.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

